)041

Order issued September c)? 5      ,   2012




                                              In The
                                (Court uf Apprats
                        JITiitI istrirt ul . rxasatDallas
                                        No. 05-12-00443-CV


               CLINT SIMON D/B/A SHERLOCK PEST, ET AL., Appellants
                                                V.
                          TUDOR INSURANCE, ET AL., Appellees


                                             ORDER

       The Court has before it appellee Tudor Insurance Company's September 20, 2012 agreed

motion to extend time to file brief and appellee Norman Hines, III, d/b/a Hooper and Hines

Insurance's September 20, 2012 motion for extension of time to file brief, which is unopposed. The

Court GRANTS the motions and ORDERS appellees to file their briefs by October 24, 2012.




                                                       M LLY F         IS
                                                       JUSTICE